Name: Commission Regulation (EEC) No 858/87 of 24 March 1987 on the supply of common wheat flour to the Republic of Lebanon as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 87 Official Journal of the European Communities No L 82/23 COMMISSION REGULATION (EEC) No 858/87 of 24 March 1987 on the supply of common wheat flour to the Republic of Lebanon as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 16 December 1986 on the supply of food aid to Lebanon, the Commission allocated to the latter country 5 000 tonnes of cereals to be supplied CIF ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . h) OJ No L 139, 24. 5 . 1986, p. 29. (*) OJ No L 192, 26. 7 . 1980, p. 11 . Is) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 82/24 Official Journal of the European Communities 26. 3 . 87 ANNEX 1 . Programme : 1986  Operation No 81 /87 (') 2. Recipient : ComitÃ © SupÃ ©rieur de Secours, Rue Badaro, Immeuble ODS, Beyrouth (Telex : Appel Paris 068914 COMSEC 20400 LE) 3 . Place or country of destination : Republic of Lebanon 4. Product to be mobilized : common wheat flour 5. Total quantity : 3 650 tonnes (5 000 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de TrÃ ªves 82, B- 1 040 Bruxelles (tÃ ©lex : 24076) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characte ­ ristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10. Packaging :  in new jute sacks of 370 grams, lined with woven polypropylene sacks of 110 grams. The top edge of the sacks will be sewn together  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : ACTION N ° 81 /87 / FARINE DE FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE LIBANAISE POUR DISTRIBUTION GRATUITE / . . 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Beirut 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 7 April 1987 16. Shipment period : 1 to 30 May 1987 17. Security : 15 ECU per tonne Notes : 1 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certi ­ fying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 2. As soon as the successful tenderer has been informed of the award of the contract, he shall contact the bene ­ ficiary or his representative without delay, in order to determine the necessary consignment documents, as well as the details of period, rate and other circumstances concerning shipment. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : M. Nielsen, DÃ ©lÃ ©gation CEE, Bloc B  8e Ã ©tage, Centre Gefinor, rue ClÃ ©menceau, Beyrouth. (TÃ ©lex : deleur 23307 LE). 4. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (') The operation number is to be quoted in all correspondence.